Citation Nr: 1010939	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

3.  Entitlement to service connection for residuals of a 
fracture of the right femur with involvement of the right 
hip.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
November 1979 with prior active service of 1 year, 9 months 
and 1 day.  He also had service with the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO.  

The Veteran offered testimony at the RO during a 
videoconference hearing held with the undersigned Veterans 
Law Judge in September 2006.  

In March 2007, the Board issued a decision denying the issues 
on appeal, in addition to a claim of service connection for a 
claimed right knee disorder.  

The Veteran thereupon appealed the March 2007 decision to the 
Court of Appeals for Veterans Claims (Court), which in April 
2008 issued an order granting a Joint Motion of the parties 
to vacate the Board's decision and remand the case back to VA 
for further action.  (In the March 2008 Joint Motion, the 
Veteran withdrew his claim of service connection for a right 
knee disorder.  This claim is therefore no longer before VA.)  
The claims were remanded in May 2008 for further development.  

In August 2009, the Board reopened the claim of service 
connection for residuals of a fracture of the right femur 
with involvement of the right hip and remanded the claim for 
additional development.  Action on the remaining two claims 
was deferred.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

As indicated, the claim of service connection for residuals 
of a fracture of the right femur with involvement of the 
right hip was reopened and remanded in August 2009 for 
additional development.  Unfortunately, the Board finds that 
the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Initially the Board noted in the August 2009 remand that 
further evidentiary development and procedural action by the 
RO was now required in light of the Board's reopening of the 
claim of service connection for residuals of a fracture of 
the right femur with involvement of the right hip.  

The Board also indicated the issues of whether new and 
material evidence had been received to reopen the claims of 
service connection for a right ankle and back disabilities 
also might require further RO handling, based on the action 
taken in readjudicating the right femur/right hip claim.  So 
they were to remain in a pending status.  

Specifically, the RO was instructed to send the Veteran 
proper notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) for the newly-reopened claim of 
service connection for the residuals of a fracture of the 
right femur with involvement of the right hip.  The RO was 
then instructed to assist the Veteran in obtaining any 
additional evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  Finally, the RO 
was to readjudicate the claim on a de novo basis (Emphasis 
added).  

In response to the Board's remand, the RO sent the Veteran a 
VCAA letter in September 2009.  However, that letter 
incorrectly indicated that the claim of service connection 
for the residuals of a fracture of the right femur with 
involvement of the right hip had not been reopened and 
required submission of "new and material evidence."  

Furthermore, in the subsequent January 2010 Supplemental 
Statement of the Case, the claim of service connection for 
the residuals of a fracture of the right femur with 
involvement of the right hip was denied on the basis that new 
and material evidence had not been submitted to reopen the 
claim, rather than on the merits as requested by the Board.  

As such, the development ordered appears to not have been 
accomplished.  Additional action is therefore required.  
Stegall, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to send the Veteran a letter 
requesting that the he provide 
sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence pertinent to the claim of 
service connection for a right femur 
and hip condition on the merits.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the Veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
any further action to be taken.  

3.  To help avoid future remand, the 
RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claim of 
service connection for the residuals 
of a right femur fracture with 
involvement of the hip on the merits.  
The RO should consider all pertinent 
legal authority in readjudicating the 
claim.  Then, the RO should take all 
indicated action to readjudicate the 
matters of whether new and material 
evidence has been submitted to reopen 
the claims of service connection for a 
right ankle and back disabilities.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO should furnish to the Veteran 
and his representative a Supplemental 
Statement of the Case and afford them 
the appropriate opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


